UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	December 31, 2014 Item 1. Schedule of Investments: Putnam U.S. Government Income Trust The fund's portfolio 12/31/14 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (132.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (90.9%) Government National Mortgage Association Adjustable Rate Mortgages 1 5/8s, July 20, 2026 $19,803 $20,301 Government National Mortgage Association Graduated Payment Mortgages 11 1/4s, December 15, 2015 2,602 2,715 9 1/4s, with due dates from April 15, 2016 to May 15, 2016 4,846 5,069 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 4,765 5,238 7 1/2s, October 20, 2030 74,679 89,132 5 1/2s, August 15, 2035 534 605 5s, TBA, January 1, 2045 52,000,000 56,832,344 4 1/2s, with due dates from March 20, 2041 to July 15, 2041 70,913,479 77,808,453 4 1/2s, May 20, 2044 (FWC) 5,913,902 6,469,948 4 1/2s, TBA, January 1, 2045 238,000,000 260,107,954 4s, with due dates from September 15, 2039 to November 15, 2044 109,910,445 118,884,531 4s, TBA, January 1, 2045 216,000,000 231,541,870 3 1/2s, with due dates from November 20, 2042 to November 20, 2043 185,285,620 195,128,920 3 1/2s, September 15, 2042 (FWC) 11,174,459 11,787,534 3 1/2s, TBA, January 1, 2045 61,000,000 64,054,764 U.S. Government Agency Mortgage Obligations (41.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 3,856,520 4,271,999 4s, with due dates from April 1, 2041 to October 1, 2043 9,616,377 10,356,285 3 1/2s, with due dates from April 1, 2042 to February 1, 2044 7,074,506 7,374,177 3s, March 1, 2043 4,328,482 4,384,787 Federal National Mortgage Association Pass-Through Certificates 6s, January 1, 2038 359,908 405,868 6s, TBA, January 1, 2045 11,000,000 12,467,813 5 1/2s, TBA, January 1, 2045 45,000,000 50,343,750 4 1/2s, with due dates from December 1, 2040 to February 1, 2044 20,734,660 22,568,609 4 1/2s, TBA, January 1, 2045 48,000,000 52,121,251 4s, with due dates from July 1, 2042 to June 1, 2044 41,172,253 44,284,575 4s, November 1, 2044 (FWC) 18,063,619 19,435,325 4s, TBA, January 1, 2045 24,000,000 25,623,749 3 1/2s, with due dates from June 1, 2042 to July 1, 2043 2,630,775 2,749,705 3 1/2s, TBA, January 1, 2045 15,000,000 15,644,532 3s, February 1, 2043 8,058,785 8,171,168 3s, with due dates from October 1, 2042 to May 1, 2043 (FWC) 11,090,887 11,272,480 3s, TBA, January 1, 2045 92,000,000 93,114,065 2 1/2s, March 1, 2043 84,873,088 83,175,626 Total U.S. government and agency mortgage obligations (cost $1,480,188,596) MORTGAGE-BACKED SECURITIES (21.2%) (a) Principal amount Value Agency collateralized mortgage obligations (21.2%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.957s, 2032 $35,587 $51,971 IFB Ser. 3408, Class EK, 25.146s, 2037 368,666 582,616 IFB Ser. 2976, Class LC, 23.83s, 2035 2,399,511 3,743,407 IFB Ser. 2979, Class AS, 23.684s, 2034 126,540 157,876 IFB Ser. 3072, Class SM, 23.207s, 2035 1,031,063 1,569,014 IFB Ser. 3072, Class SB, 23.06s, 2035 615,731 933,572 IFB Ser. 3249, Class PS, 21.744s, 2036 393,409 584,142 IFB Ser. 3065, Class DC, 19.378s, 2035 3,352,113 4,849,703 IFB Ser. 2990, Class LB, 16.535s, 2034 2,754,961 3,633,959 IFB Ser. 4105, Class HS, IO, 6.439s, 2042 9,125,955 2,256,027 IFB Ser. 4136, Class ES, IO, 6.089s, 2042 8,761,790 1,617,865 Ser. 4175, Class S, IO, 5.939s, 2043 4,964,869 1,183,710 IFB Ser. 4240, Class SA, IO, 5.839s, 2043 7,085,006 1,616,444 IFB Ser. 326, Class S2, IO, 5.789s, 2044 17,439,459 4,279,012 IFB Ser. 315, Class S1, IO, 5.759s, 2043 6,962,876 1,741,261 Ser. 4122, Class TI, IO, 4 1/2s, 2042 9,206,360 1,792,478 Ser. 4024, Class PI, IO, 4 1/2s, 2041 7,940,684 1,496,192 Ser. 4018, Class DI, IO, 4 1/2s, 2041 5,167,998 837,371 Ser. 4329, Class MI, IO, 4 1/2s, 2026 15,566,399 1,975,532 Ser. 4116, Class MI, IO, 4s, 2042 19,758,838 3,703,858 Ser. 4019, Class JI, IO, 4s, 2041 10,863,846 1,705,624 Ser. 4165, Class AI, IO, 3 1/2s, 2043 6,148,192 1,019,739 Ser. 303, Class C19, IO, 3 1/2s, 2043 5,743,202 1,207,732 Ser. 4136, Class IQ, IO, 3 1/2s, 2042 11,200,333 1,684,709 Ser. 4199, Class CI, IO, 3 1/2s, 2037 10,443,817 1,461,090 FRB Ser. T-57, Class 2A1, 3.245s, 2043 28,502 27,932 Ser. 4150, Class DI, IO, 3s, 2043 11,138,630 1,823,951 Ser. 4141, Class PI, IO, 3s, 2042 11,072,185 1,403,289 Ser. 4158, Class TI, IO, 3s, 2042 18,570,983 2,373,557 Ser. 4165, Class TI, IO, 3s, 2042 22,160,043 2,880,806 Ser. 4171, Class NI, IO, 3s, 2042 12,917,102 1,570,203 Ser. 4183, Class MI, IO, 3s, 2042 9,267,188 1,177,860 Ser. 4201, Class JI, IO, 3s, 2041 12,662,233 1,605,829 Ser. 4057, Class IL, IO, 3s, 2027 20,814,571 2,445,920 Ser. 3939, Class EI, IO, 3s, 2026 16,180,812 1,543,750 FRB Ser. T-59, Class 2A1, 2.922s, 2043 15,344 14,922 Ser. T-56, Class A, IO, 0.524s, 2043 651,322 10,991 Ser. T-8, Class A9, IO, 0.464s, 2028 2,305,218 31,697 Ser. T-59, Class 1AX, IO, 0.272s, 2043 5,576,308 67,961 Ser. T-48, Class A2, IO, 0.212s, 2033 8,044,543 77,932 Ser. T-56, Class 2, IO, zero %, 2043 (F) 689,286 27 Ser. 3369, Class BO, PO, zero %, 2037 11,007 9,929 Ser. 3391, PO, zero %, 2037 40,414 36,396 Ser. 3300, PO, zero %, 2037 135,218 119,034 Ser. 3314, PO, zero %, 2036 43,184 41,534 Ser. 3206, Class EO, PO, zero %, 2036 10,029 8,984 Ser. 3175, Class MO, PO, zero %, 2036 116,966 106,224 Ser. 3210, PO, zero %, 2036 10,855 10,210 FRB Ser. 3117, Class AF, zero %, 2036 15,658 13,017 FRB Ser. 3326, Class WF, zero %, 2035 35,240 27,938 FRB Ser. 3036, Class AS, zero %, 2035 6,126 6,094 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.883s, 2036 668,845 1,243,426 IFB Ser. 05-74, Class NK, 26.653s, 2035 1,821,976 2,890,000 IFB Ser. 06-8, Class HP, 23.945s, 2036 772,425 1,185,811 IFB Ser. 07-53, Class SP, 23.579s, 2037 892,510 1,378,169 IFB Ser. 08-24, Class SP, 22.662s, 2038 3,884,657 5,751,301 IFB Ser. 05-122, Class SE, 22.507s, 2035 728,526 1,076,772 IFB Ser. 05-75, Class GS, 19.742s, 2035 414,811 572,140 IFB Ser. 05-106, Class JC, 19.598s, 2035 1,116,590 1,664,099 IFB Ser. 05-83, Class QP, 16.953s, 2034 356,503 478,237 IFB Ser. 11-4, Class CS, 12.561s, 2040 2,438,886 2,962,125 Ser. 06-10, Class GC, 6s, 2034 2,343,424 2,378,575 IFB Ser. 13-59, Class SC, IO, 5.981s, 2043 9,405,913 2,057,535 IFB Ser. 12-153, Class SK, IO, 5.981s, 2043 4,167,557 992,629 IFB Ser. 12-111, Class JS, IO, 5.931s, 2040 6,409,672 1,220,157 IFB Ser. 13-101, Class AS, IO, 5.781s, 2043 10,660,446 2,713,510 IFB Ser. 13-103, Class SK, IO, 5.751s, 2043 4,049,985 1,011,476 IFB Ser. 13-136, Class SB, IO, 5.731s, 2044 11,204,390 2,562,220 IFB Ser. 13-102, Class SH, IO, 5.731s, 2043 10,985,961 2,689,583 Ser. 418, Class C24, IO, 4s, 2043 7,696,683 1,582,630 Ser. 409, Class C16, IO, 4s, 2040 10,706,992 2,024,313 Ser. 418, Class C15, IO, 3 1/2s, 2043 16,309,743 3,360,063 Ser. 12-124, Class JI, 3 1/2s, 2042 4,289,964 685,236 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 8,387,607 1,502,522 FRB Ser. 03-W14, Class 2A, 3.463s, 2043 26,586 26,453 FRB Ser. 03-W3, Class 1A4, 3.391s, 2042 48,882 47,415 FRB Ser. 04-W7, Class A2, 3.359s, 2034 12,866 13,284 FRB Ser. 03-W11, Class A1, 3.291s, 2033 1,417 1,453 Ser. 13-55, Class IK, IO, 3s, 2043 9,162,313 1,196,781 Ser. 12-151, Class PI, IO, 3s, 2043 8,990,389 1,191,227 Ser. 13-8, Class NI, IO, 3s, 2042 10,642,144 1,380,195 Ser. 12-145, Class TI, IO, 3s, 2042 10,878,292 1,168,329 Ser. 13-35, Class IP, IO, 3s, 2042 7,088,649 778,090 Ser. 13-55, Class PI, IO, 3s, 2042 15,637,224 1,812,511 Ser. 13-53, Class JI, IO, 3s, 2041 11,271,836 1,390,268 Ser. 13-23, Class PI, IO, 3s, 2041 12,298,482 1,167,495 Ser. 13-30, Class IP, IO, 3s, 2041 15,185,572 1,478,164 Ser. 13-23, Class LI, IO, 3s, 2041 11,366,075 1,141,040 Ser. 14-28, Class AI, IO, 3s, 2040 10,952,110 1,486,236 FRB Ser. 04-W2, Class 4A, 2.761s, 2044 21,833 22,707 Ser. 98-W5, Class X, IO, 0.84s, 2028 4,256,570 210,168 Ser. 98-W2, Class X, IO, 0.567s, 2028 14,621,527 767,630 FRB Ser. 07-95, Class A3, 0.42s, 2036 13,676,000 13,060,580 Ser. 01-50, Class B1, IO, 0.416s, 2041 910,991 12,241 Ser. 01-79, Class BI, IO, 0.312s, 2045 2,300,622 22,647 Ser. 03-34, Class P1, PO, zero %, 2043 116,689 96,852 Ser. 08-53, Class DO, PO, zero %, 2038 266,031 238,989 Ser. 07-64, Class LO, PO, zero %, 2037 72,447 66,866 Ser. 07-44, Class CO, PO, zero %, 2037 180,115 162,397 Ser. 07-14, Class KO, PO, zero %, 2037 19,542 17,825 Ser. 06-125, Class OX, PO, zero %, 2037 4,513 4,125 Ser. 06-84, Class OT, PO, zero %, 2036 6,147 5,584 Ser. 06-46, Class OC, PO, zero %, 2036 9,923 8,892 Ser. 08-36, Class OV, PO, zero %, 2036 62,992 58,080 Ser. 1988-12, Class B, zero %, 2018 3,778 3,627 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.544s, 2036 9,809,950 1,537,612 IFB Ser. 11-56, Class MI, IO, 6.285s, 2041 7,410,099 1,547,747 IFB Ser. 10-20, Class SC, IO, 5.985s, 2040 5,476,527 942,565 IFB Ser. 11-128, Class TS, IO, 5.889s, 2041 5,411,735 944,348 IFB Ser. 12-34, Class SA, IO, 5.885s, 2042 8,321,179 1,837,566 IFB Ser. 11-70, Class SN, IO, 5.739s, 2041 3,260,000 592,407 Ser. 13-51, Class QI, IO, 5s, 2043 12,155,629 2,503,452 Ser. 13-3, Class IT, IO, 5s, 2043 6,153,910 1,317,418 Ser. 13-6, Class OI, IO, 5s, 2043 49,877,359 10,213,387 Ser. 13-16, Class IB, IO, 5s, 2040 7,673,726 599,877 Ser. 10-35, Class UI, IO, 5s, 2040 7,951,157 1,679,682 Ser. 10-9, Class UI, IO, 5s, 2040 26,841,526 5,699,167 Ser. 09-121, Class UI, IO, 5s, 2039 12,868,529 2,634,188 Ser. 10-58, Class VI, IO, 5s, 2038 321,758 5,755 Ser. 13-39, Class IJ, IO, 4 1/2s, 2043 70,745,502 13,943,170 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 4,316,545 863,784 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 7,507,230 1,476,297 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 6,800,720 1,603,066 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 7,594,273 1,181,593 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 18,238,210 3,394,131 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 20,406,698 3,875,580 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 4,283,729 862,528 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 15,933,500 3,937,008 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 10,317,332 736,554 Ser. 10-116, Class IB, IO, 4 1/2s, 2036 267,915 13,262 Ser. 10-19, Class IH, IO, 4 1/2s, 2034 288,870 6,060 Ser. 14-2, Class IL, IO, 4s, 2044 4,163,597 780,466 Ser. 13-165, Class IL, IO, 4s, 2043 5,332,402 873,554 Ser. 12-56, Class IB, IO, 4s, 2042 15,780,620 3,065,338 Ser. 12-47, Class CI, IO, 4s, 2042 7,413,741 1,363,967 Ser. 14-4, Class IK, IO, 4s, 2039 10,014,705 1,494,494 Ser. 10-114, Class MI, IO, 4s, 2039 11,319,718 1,393,231 Ser. 14-182, Class BI, IO, 4s, 2039 14,605,875 2,811,631 Ser. 10-116, Class QI, IO, 4s, 2034 3,964,142 139,335 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 18,284,854 2,405,372 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 9,088,308 1,239,645 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 8,201,586 1,133,787 Ser. 12-136, Class IO, IO, 3 1/2s, 2042 12,738,696 2,756,909 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 6,618,734 979,109 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 12,007,105 1,742,231 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 6,486,032 712,971 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 7,213,513 1,203,503 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 7,637,591 964,170 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 20,470,239 2,210,172 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 17,839,722 2,797,625 Ser. 14-160, Class IB, IO, 3s, 2040 26,438,287 3,103,855 Ser. 14-141, Class CI, IO, 3s, 2040 7,682,155 976,221 Ser. 14-174, Class AI, IO, 3s, 2029 11,567,874 1,397,594 Ser. 14-44, Class IC, IO, 3s, 2028 16,197,750 1,721,729 Ser. 10-151, Class KO, PO, zero %, 2037 1,569,465 1,411,467 Ser. 06-36, Class OD, PO, zero %, 2036 17,700 15,727 Ser. 06-64, PO, zero %, 2034 33,496 33,139 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.776s, 2027 1,111,840 8,339 Ser. 98-3, IO, zero %, 2027 610,469 8,966 Ser. 98-2, IO, zero %, 2027 534,184 3,839 Ser. 98-4, IO, zero %, 2026 840,545 20,685 Total mortgage-backed securities (cost $228,392,978) PURCHASED SWAP OPTIONS OUTSTANDING (1.3%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3925/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.3925 $105,736,700 $1,102,834 2.38/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.38 74,270,500 740,477 2.285/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.285 105,736,700 477,930 2.28/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 74,270,500 363,925 Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.43 105,736,700 1,372,462 2.33/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.33 105,736,700 676,715 Citibank, N.A. 2.426/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.426 153,188,500 1,920,984 2.528/3 month USD-LIBOR-BBA/Mar-25 Mar-15/2.528 52,868,350 1,129,268 2.322/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.322 153,188,500 874,706 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 74,270,500 650,610 2.2425/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.2425 153,304,000 525,833 (2.4775)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.4775 153,304,000 167,101 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 123,804,000 1,272,705 2.40/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.40 102,378,000 1,140,491 2.30/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.30 102,378,000 572,293 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 118,381,800 111,279 Goldman Sachs International 2.23/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.23 153,304,000 469,110 (2.89)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.89 26,434,175 189,533 (2.47)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.47 153,304,000 182,432 (2.94)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.94 26,434,175 103,622 (3.04)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/3.04 26,434,175 44,409 Total purchased swap options outstanding (cost $12,276,743) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/$100.37 $74,000,000 $388,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.41 37,000,000 95,460 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.22 37,000,000 82,140 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/103.13 37,000,000 2,220 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/102.94 37,000,000 1,110 Total purchased options outstanding (cost $2,494,611) SHORT-TERM INVESTMENTS (26.9%) (a) Principal amount/shares Value Federal Farm Credit Banks Funding Corporation unsec. discount notes with an effective yield of 0.10%, April 8, 2015 $3,400,000 $3,399,211 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.07%, January 16, 2015 25,000,000 24,999,271 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.09%, February 11, 2015 15,000,000 14,998,463 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.09%, February 25, 2015 1,300,000 1,299,811 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.06%, February 4, 2015 4,000,000 3,999,754 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.06%, February 5, 2015 10,000,000 9,999,417 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.13%, June 3, 2015 5,000,000 4,997,890 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.14%, May 6, 2015 1,370,000 1,369,571 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.08%, April 27, 2015 26,000,000 25,992,772 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.08%, February 17, 2015 7,400,000 7,399,227 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.13%, June 8, 2015 10,000,000 9,995,640 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.12%, May 27, 2015 6,000,000 5,997,798 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.11%, April 16, 2015 10,260,000 10,257,425 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.07%, April 6, 2015 5,000,000 4,998,865 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.07%, April 8, 2015 4,000,000 3,999,072 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.08%, February 17, 2015 4,906,000 4,905,469 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.05%, February 18, 2015 7,000,000 6,999,533 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.08%, February 25, 2015 4,500,000 4,499,416 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.06%, February 26, 2015 5,000,000 4,999,533 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.04%, January 14, 2015 14,000,000 13,999,773 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.04%, January 20, 2015 5,000,000 4,999,881 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.06%, January 28, 2015 4,000,000 3,999,820 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.09%, March 4, 2015 8,720,000 8,719,555 Putnam Money Market Liquidity Fund 0.09% (AFF) Shares 88,525,334 88,525,334 U.S. Treasury Bills with an effective yield of 0.03%, April 23, 2015 (SEGSF) $200,000 199,977 U.S. Treasury Bills with an effective yield of 0.02%, February 26, 2015 (SEG) (SEGSF)(SEGCCS) 2,850,000 2,849,922 U.S. Treasury Bills with effective yields ranging from zero% to 0.02%, February 5, 2015 (SEG)(SEGCCS) 5,769,000 5,768,929 U.S. Treasury Bills with effective yields ranging from zero% to 0.02%, January 15, 2015 (SEG) (SEGSF)(SEGCCS) 9,286,000 9,285,944 U.S. Treasury Bills with an effective yield of 0.03%, January 2, 2015 622,000 622,000 U.S. Treasury Bills with an effective yield of zero%, January 22, 2015 (SEGSF)(SEGCCS) 1,185,000 1,184,999 U.S. Treasury Bills with effective yields ranging from zero% to 0.01%, January 29, 2015 (SEG)(SEGCCS) 4,950,000 4,949,986 U.S. Treasury Bills with effective yields ranging from 0.01% to 0.03%, January 8, 2015 (SEGSF)(SEGCCS) 1,742,000 1,741,996 U.S. Treasury Bills with an effective yield of 0.09%, June 11, 2015 (SEG) 101,000 100,971 Total short-term investments (cost $302,053,240) TOTAL INVESTMENTS Total investments (cost $2,025,406,168) (b) FUTURES CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 52 $7,517,250 Mar-15 $(166,411) U.S. Treasury Bond Ultra 30 yr (Long) 33 5,451,188 Mar-15 246,922 U.S. Treasury Note 5 yr (Short) 326 38,771,078 Mar-15 47,279 U.S. Treasury Note 10 yr (Short) 10 $1,267,969 Mar-15 (9,707) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/14 (premiums $11,678,423) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.48)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.48 $74,270,500 $1,264,827 (2.50)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.50 105,736,700 1,977,276 Barclays Bank PLC (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 105,736,700 2,246,905 Citibank, N.A. (2.28)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 52,868,350 63,442 2.36/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.36 76,652,000 283,612 (2.36)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.36 76,652,000 663,806 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 52,868,350 1,145,128 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 153,188,500 3,255,256 Credit Suisse International (2.51)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.51 102,378,000 1,987,157 Goldman Sachs International (2.49)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.49 26,434,175 131,907 2.84/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.84 26,434,175 224,426 2.35/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 76,652,000 309,674 (2.35)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 76,652,000 620,115 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 11,494,000 1,759,375 Total WRITTEN OPTIONS OUTSTANDING at 12/31/14 (premiums $2,300,938) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/$99.42 $74,000,000 $193,140 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.48 74,000,000 88,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.53 37,000,000 46,620 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.34 37,000,000 39,590 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.66 37,000,000 21,460 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.47 37,000,000 18,130 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/102.13 37,000,000 37 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/101.13 37,000,000 37 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/101.94 37,000,000 37 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/100.94 37,000,000 37 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/14 (proceeds receivable $309,566,836) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, January 1, 2045 $25,000,000 1/14/15 $27,146,485 Federal National Mortgage Association, 4s, January 1, 2045 23,000,000 1/14/15 24,556,093 Federal National Mortgage Association, 3 1/2s, January 1, 2045 8,000,000 1/14/15 8,343,750 Federal National Mortgage Association, 3s, January 1, 2045 11,000,000 1/14/15 11,133,203 Government National Mortgage Association, 4 1/2s, January 1, 2045 108,000,000 1/21/15 118,032,186 Government National Mortgage Association, 4s, January 1, 2045 102,000,000 1/21/15 109,339,216 Government National Mortgage Association, 3 1/2s, January 1, 2045 11,000,000 1/21/15 11,550,859 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $563,230,000 (E) $2,377,417 3/18/17 1.25% 3 month USD-LIBOR-BBA $266,994 395,242,000 (E) 6,937,913 3/18/20 2.25% 3 month USD-LIBOR-BBA (98,975) 57,088,000 (E) 3,116,428 3/18/25 3.00% 3 month USD-LIBOR-BBA (230,584) 9,484,000 (E) (1,538,158) 3/18/45 3 month USD-LIBOR-BBA 3.50% 36,300 52,897,000 (214) 12/19/19 1.742% 3 month USD-LIBOR-BBA 48,447 66,651,000 (537) 12/19/19 1.7285% 3 month USD-LIBOR-BBA 104,401 52,897,000 (214) 12/19/19 1.734% 3 month USD-LIBOR-BBA 68,954 Total $10,892,635 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $6,557,966 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(18,047) 1,335,796 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,676) Barclays Bank PLC 1,451,223 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,985 2,347,814 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,728) 7,888,259 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (20,086) 7,240,488 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (847) 6,639,042 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,334 176,673 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (486) 13,114,245 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (36,089) 20,613,389 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (52,487) 17,302,714 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,083 160,888 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (358) 4,062,420 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 13,901 1,143,071 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 402 60,854,669 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 208,241 1,620,184 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 290 16,486,697 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,796 17,648,768 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (44,938) 21,853,141 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,682 6,734,385 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 23,044 170,614 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 102 89,370 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 35 89,370 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 35 832,208 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 293 214,648 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 85 201,261 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (595) 35,907 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 14 2,684,338 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 1,067 7,449,053 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (18,967) 776,859 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (91) 49,454,389 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 9,666 4,213,078 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 11,570 14,505,347 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,099 208,619 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (24) 676,372 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (79) 490,418 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (57) 7,667,432 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,581) 5,121,913 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (2,028) 12,601,413 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (32,087) 5,854,842 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (10,628) 3,773,215 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 13,100 1,909,427 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,070) 954,713 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,035) 954,713 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,035) 1,916,020 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,077) 4,976,299 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,394) 1,916,020 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,077) 1,828,752 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 643 3,999,987 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,185) 2,909,355 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,738 3,825,447 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (4,146) 6,887,975 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 11,022 2,828,508 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,202) 3,952,459 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,064) 4,413,999 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 13,725 1,456,768 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 512 Citibank, N.A. 86,987 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 34 Credit Suisse International 809,541 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 285 3,944,964 — 1/12/36 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (5,690) 2,684,338 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,067) 89,370 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 35 2,634,441 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,427) 2,634,441 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 9,013 378,627 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 74 6,170,722 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 9,874 4,413,999 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (28,697) Deutsche Bank AG 121,947 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (374) 201,261 — 1/12/40 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 595 112,174 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (249) 442,189 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 1,007 3,944,964 — 1/12/36 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 5,690 Goldman Sachs International 4,662,468 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,786 3,596,783 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,149 11,009,269 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,973 4,036,700 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,412 5,826,329 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (14,215) 5,826,329 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (14,215) 6,143,436 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (15,643) 2,307,904 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,877) 4,272,594 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 1,691 64,926 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 26 2,050,120 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,279) 4,184,709 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 750 3,473,856 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,075 2,405,951 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,621) 4,694,522 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,805 8,416,285 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,430) 312,015 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (794) 832,068 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,119) 740,484 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,885) 1,034,183 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 618 536,194 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic MBX Index 4.00% 30 year Ginnie Mae II pools (1,833) 4,750,182 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,838 6,697,275 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,340) 4,290,977 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,469) 8,053,802 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,443 6,066,319 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,694) 6,025,005 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 9,641 JPMorgan Chase Bank N.A. 6,066,319 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,694) 6,025,410 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 9,641 Total $— Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,124,688,838. (b) The aggregate identified cost on a tax basis is $2,026,079,983, resulting in gross unrealized appreciation and depreciation of $37,660,877 and $17,661,498, respectively, or net unrealized appreciation of $19,999,379. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $156,832,736 $75,057,081 $143,364,483 $25,438 $88,525,334 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $631,201,451 to cover certain derivatives contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to gain exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $945,802 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,859,182 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,828,960 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $238,858,846 $— Purchased options outstanding — 569,430 — Purchased swap options outstanding — 14,088,719 — U.S. government and agency mortgage obligations — 1,490,505,142 — Short-term investments 88,525,334 213,531,891 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $118,083 $— $— Written options outstanding — (407,888) — Written swap options outstanding — (15,932,906) — TBA sale commitments — (310,101,792) — Interest rate swap contracts — (10,697,098) — Total return swap contracts — (82,857) — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts	$17,157,494	$29,502,011 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$211,000,000 Purchased swap option contracts (contract amount)$1,876,900,000 Written TBA commitment option contracts (contract amount)$411,000,000 Written swap option contracts (contract amount)$1,029,200,000 Futures contracts (number of contracts)500 Centrally cleared interest rate swap contracts (notional)$1,091,000,000 OTC total return swap contracts (notional)$531,400,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ $– $– $61,758 $– $– $– $– $– $– $61,758 OTC Total return swap contracts*# – 340,464 – 34 19,281 7,292 31,207 9,641 – 407,919 Futures contracts§ – Purchased swap options# 2,685,166 2,049,177 – 5,268,502 3,096,768 – 989,106 – – 14,088,719 Purchased options# – 569,430 – 569,430 Total Assets $2,685,166 $2,389,641 $61,758 $5,268,536 $3,116,049 $7,292 $1,020,313 $579,071 $– $15,127,826 Liabilities: Centrally cleared interest rate swap contracts§ – – 354,162 – 354,162 OTC Total return swap contracts*# 21,723 275,441 – – 41,881 623 134,414 16,694 – 490,776 Futures contracts§ – 56,406 56,406 Written swap options# 3,242,103 2,246,905 – 5,411,244 1,987,157 – 1,286,122 1,759,375 – 15,932,906 Written options# – 407,888 – 407,888 Total Liabilities $3,263,826 $2,522,346 $354,162 $5,411,244 $2,029,038 $623 $1,420,536 $2,183,957 $56,406 $17,242,138 Total Financial and Derivative Net Assets $(578,660) $(132,705) $(292,404) $(142,708) $1,087,011 $6,669 $(400,223) $(1,604,886) $(56,406) $(2,114,312) Total collateral received (pledged)##† $(578,660) $(132,705) $– $(110,000) $945,802 $– $(249,998) $(1,580,000) $– Net amount $– $– $(292,404) $(32,708) $141,209 $6,669 $(150,225) $(24,886) $(56,406) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam U.S. Government Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2015
